ORDER
PER CURIAM.
Loida Springmeyer1 appeals from the trial court’s judgment entered after a jury verdict in her favor, contending the trial court erred in excluding her testimony regarding lost profits.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claim of error to be without merit. No error of law appears. An extended opinion would have no precedential value. Judgment affirmed pursuant to Rule 84.16(b).

. Loida Springmeyer’s Husband, Harry Spring-meyer (Harry), pursued a loss of consortium claim before the trial court. The jury returned a verdict against Harry on that claim. While Harry is listed on the Notice of Appeal, the record reveals he is not appealing from the judgment entered on that verdict. Therefore, we do not consider Harry a party to this appeal.